DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings and/or Specification
The following is a quotation from 37 CFR 1.84:
(p)(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.


The specification and/or drawings are objected to under 37 CFR 1.84(p)(5) because the reference characters WHf, WHr, CWf, CWr, Tqf, and Tqr mentioned in the description (specification) are not seen by the examiner in the drawings.  Applicant should amend the drawings and/or the specification in order to bring the drawings and specification into conformance with one another vis-à-vis reference characters.  Alternately, merely pointing out that the reference characters are, in fact, shown in the drawings will overcome this objection. (For example, the examiner sees e.g., WHi, WHj, WHk, WHl, CWi, CWj, CWk, and CWl among the multitude of reference characters, but does not see e.g., WHf, WHr, CWf, and CWr.)
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 4 to 6, “an actuator that applies a front wheel torque that causes the front wheel to generate a front wheel friction braking force and a rear wheel torque that causes a rear wheel of the vehicle to generate a rear wheel friction braking force” is fully indefinite, in as much as the actuator YU in FIG. 1 apparently creates no “torque” (e.g., it creates a fluid pressure or a fluid force), and especially no torque that “causes” the generation by the front and rear wheels of front and rear friction braking forces, whatever that might mean (e.g., the fluid pressure or force, communicated to the wheel cylinders, causes friction braking torques).  Here, the description of any relationship of the actuator (e.g., YU) to any torque (e.g., “Tqf”, “Tqr”, with these torques not being apparently shown or referenced in the drawings) is fully indefinite from the teachings of the specification.  It is unclear how the actuator might therefore be said to “appl[y]” a front wheel torque and a rear wheel torque, and how the torque that is applied by the actuator might cause the respective wheels to generate friction braking forces.
In claim 5, lines 10ff, “determine the front wheel torque and the rear wheel torque to zero . . .” is indefinite (e.g., what does it mean to determine a torque “to zero”?)
In claim 7, lines 4 to 6, “an actuator that applies a front wheel torque that causes a front wheel of the vehicle to generate a front wheel friction braking force and a rear wheel torque that causes the rear wheel to generate a rear wheel friction braking force” is fully indefinite, in as much as the actuator YU in FIG. 1 apparently creates no “torque” (e.g., it creates a fluid pressure or a fluid force), and especially no torque that “causes” the generation by the front and rear wheels of front and rear friction braking forces, whatever that might mean (e.g., the fluid pressure or force, communicated to the wheel cylinders, causes friction braking torques).  Here, the description of any relationship of the actuator (e.g., YU) to any torque (e.g., “Tqf”, “Tqr”, with these torques not being apparently shown or referenced in the drawings) is fully indefinite from the teachings of the specification.  It is unclear how the actuator might therefore be said to “appl[y]” a front wheel torque and a rear wheel torque, and how the torque that is applied by the actuator might cause the respective wheels to generate friction braking forces.
In claim 7, lines 10ff, “determine the front wheel torque and the rear wheel torque to zero . . .” is indefinite (e.g., what does it mean to determine a torque “to zero”?)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al.1 (2007/0018499) in view of Matsuura et al. (2006/0131956).
Kokubo et al. (‘499) reveals:
per claim 5, a braking control device [e.g., title in Kokubo et al. (‘499)] for a vehicle in which a regenerative generator [e.g., the motor M in FIG. 1 which is driven to function as a generator] is provided on a front wheel [e.g., FL, FR in FIG. 1] of the vehicle, the braking control device for the vehicle comprising:
an actuator [e.g., the wheel cylinders (Wfl, Wfr) of the front wheels in FIG. 2] that applies a front wheel torque that causes the front wheel to generate a front wheel friction braking force and a rear wheel torque that causes a rear wheel of the vehicle to generate a rear wheel friction braking force [e.g., with the front-wheel (or driven wheel; claim 2) braking force and the rear-wheel (or non-driven wheel; claim 2) braking force shown in FIG. 3A], and
a controller [e.g., 30, 50, 60, etc.] that controls the actuator and individually adjusts the front wheel torque and the rear wheel torque [e.g., as shown in FIG. 3A], wherein
the controller is configured to
determine the front wheel torque and the rear wheel torque to zero [e.g., in mode 1, e.g., as described in claim 2 and as shown in FIG. 3A and (by the line “p” in) FIG. 3B, where when the first target braking force (represented by a brake-pedal depressing force Fp of equal to or less than Fa, is less than the limit regenerative braking force (e.g., FEmax in FIGS. 3A and 3B), the regenerative braking force at the driven (e.g., front) wheel is set to the first target value and the frictional braking forces acting on the driven and non-driven (rear) wheels are set to zero] when a regenerative braking force generated by the regenerative generator has not reached a maximum regenerative force [e.g., the limit regenerative braking force, e.g., FEmax in FIGS. 3A and 3B, with the “allowable maximum regenerative braking force FEmax [being] calculated from the value of SOC, the vehicle body speed determined on the basis of the output of the wheel speed sensor 81** (estimated vehicle body speed Vso to be described later), etc.” per paragraph [0101; see also paragraphs [0136], etc.] which is a generatable maximum value, and
increase the rear wheel torque from zero [e.g., as represented by the rear-wheel (non-driven wheel, in claim 2) braking force in FIGS. 3A and 3B] before [e.g., in mode 2, as shown by the line “q” in FIG. 3B, before the target braking force increases to result in mode 3] increasing the front wheel torque from zero [e.g., in mode 3 in FIG. 3B] when the regenerative braking force reaches the maximum regenerative force [e.g., when braking occurs at the point “A” in FIG. 3B, before transitioning to the point “B” when the brake-pedal depressing force is equal to Fb that is greater than the value Fa];
Kokubo et al. (‘499) may not expressly reveal that the maximum regenerative force is a generatable maximum value that increases as a vehicle body speed of the vehicle decreases, although the examiner understands that this characteristic of the maximum regenerative force was apparently well-known and conventional knowledge to one of ordinary skill in the art, for example known e.g., as “PRIOR ART” from FIG. 12B in U.S. Patent 5,326,158 (reproduced in the footnote below2), issued July 5, 1994, which particularly describes the “maximum regenerative braking force” (column 4, line 29), and from numerous other references cited by the examiner (see the “Prior Art” section near the end of this Office action).
Kokubo et al. (‘499) also may not expressly reveal that the rear wheel torque increases from zero “before” the front wheel torque increases, although he teaches (e.g., at paragraphs [0102], [0105], [0107], etc.) that i) the mode 1 is effected when the brake pedal depressing force Fp is equal to or less than a value Fa, ii) that the mode 2 is effected when the brake-pedal depressing force Fp is greater than the value Fa but equal to or lower than the value Fb (which is greater than Fa), and iii) that the mode 3 is effected when the brake-pedal depressing force Fp is greater than the value Fb, and the examiner understands that as the brake pedal was depressed by a driver (e.g., to initiate braking and then to obviously increase the braking force, as was conventional), the brake control would have obviously progresses first through mode 1, then through mode 2, and then (for maximum braking) to mode 3, with the non-driven wheel (e.g., rear wheel in FIG. 3A or front wheel in FIG. 7A) frictional braking torque obviously increasing in mode 2 (see the line “q” in FIGS. 3B and 7B) before the driven wheel (e.g., front wheel in FIG. 3A or rear wheel in FIG. 7A) frictional braking torque was increased in mode 3 (see the line “r” in FIGS. 3B and 7B), even without further teaching.
However, in the context/field of an improved vehicle brake control apparatus, Matsuura et al. (‘956) teaches e.g., at paragraphs [0013], [0014], etc. that the “allowable maximum regenerative brake power Fregmax is set to be greater with decreasing rotating speed of the motor M (i.e., the vehicle speed) because of the characteristics of the motor M which is an AC synchronous motor” and further teaches that, “when the vehicle is reduced in speed to be less than a predetermined very low speed, the allowable maximum regenerative brake power Fregmax is gradually reduced with decreasing vehicle speed from the actual regenerative brake power Fregact at that time.”
Matsuura et al. (‘956) also teaches e.g., at paragraph [0121] in conjunction with FIG. 5A that the brake-pedal depressing force is gradually increased by the driver to reflect both an initial depression force (at time t = 0) and subsequent additional depression force (after time t1) that requires the brake control apparatus to produce additional brake power e.g., at the vehicle wheels.
It would have been obvious at the time the application was filed to implement or modify the Kokubo et al. (‘499) brake control apparatus and vehicle so that the allowable maximum regenerative braking force FEmax, as the limit regenerative braking force, which Kokubo et al. (‘499) himself taught was calculated from the vehicle speed, would have been predictably calculated and set in a conventional way as described by Matsuura et al. (‘956) so that the allowable maximum regenerative braking force FEmax would have been set to be greater with decreasing rotating speed of the motor M (i.e., the vehicle speed), as taught Matsuura et al. (‘956), in order that the characteristics of the motor M which is an AC synchronous motor (paragraph [0060] in Kokubo et al. (‘499)) would have been accounted for, as taught by Matsuura et al. (‘956), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Kokubo et al. (‘499) brake control apparatus and vehicle so that the driver would have gradually increased the depressing force (Fp) of the brake-pedal, as taught by Matsuura et al. (‘956) e.g., in FIG. 5A, so that first the depressing force would have sequentially increased from zero (0) and then though additional depression as taught by Matsuura et al. (‘956) to the value Fa and to the value Fb and beyond, as taught by Kokubo et al. (‘499), in order that the braking control would have sequentially transitioned from mode 1 to mode 2 to mode 3, with mode 2 occurring “before” mode 3, as suggested by Kokubo et al. (‘499) himself with the lines “q” and “r” in FIGS. 3B and 7B, in order that the driver would have been able to request additional braking power (e.g., frictional braking power at the driven wheels) when additional braking power was needed, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kokubo et al. (‘499) brake control apparatus and vehicle would have rendered obvious
per claim 5, determine the front wheel torque and the rear wheel torque to zero  when a regenerative braking force generated by the regenerative generator has not reached a maximum regenerative force [e.g., FEmax in Kokubo et al. (‘499); and Fregmax in Matsuura et al. (‘956)] which is a generatable maximum value that increases as a vehicle body speed of the vehicle decreases [e.g., as taught by Matsuura et al. (‘956), the maximum regenerative brake power Fregmax is set to be greater with decreasing rotating speed of the motor M (i.e., the vehicle speed) because of the characteristics of the motor M which is an AC synchronous motor];
increase the rear wheel torque from zero [e.g., as represented by the rear-wheel (non-driven wheel, in claim 2) braking force in FIGS. 3A and 3B of Kokubo et al. (‘499)] before [e.g., in mode 2 in Kokubo et al. (‘499), as shown by the line “q” in FIG. 3B, before the target braking force increases to result in mode 3, when the brake pedal was obviously gradually depressed by the driver, as taught by Matsuura et al. (‘956), resulting in a need to additional braking power and the need to transition to mode 3 where frictional braking at both the front and rear wheels was effected (FIGS. 3A and 3B)] increasing the front wheel torque from zero [e.g., in mode 3 in FIG. 3B of Kokubo et al. (‘499)] when the regenerative braking force reaches the maximum regenerative force [e.g., when braking occurs at the point “A” in FIG. 3B of Kokubo et al. (‘499), before transitioning to the point “B” when the brake-pedal depressing force is equal to Fb that is greater than the value Fa];
per claim 7, a braking control device [e.g., as shown in FIG. 1 of Kokubo et al. (‘499), performing the control of FIGS. 7A and 7B in Kokubo et al. (‘499)] for a vehicle in which a regenerative generator is provided on a rear wheel of the vehicle [e.g., claim 2 and FIG. 7A in Kokubo et al. (‘499)], the braking control device for the vehicle comprising:
an actuator [e.g., the wheel cylinders (Wfl, Wfr) of the front wheels in FIG. 2 of Kokubo et al. (‘499)] that applies a front wheel torque that causes a front wheel of the vehicle to generate a front wheel friction braking force and a rear wheel torque that causes the rear wheel to generate a rear wheel friction braking force [e.g., with the rear-wheel (or driven wheel; claim 2) braking force and the front-wheel (or non-driven wheel; claim 2) braking force shown in FIG. 7A of Kokubo et al. (‘499)], and
a controller [e.g., 30, 50, 60, etc. in Kokubo et al. (‘499)] that controls the actuator and individually adjusts the front wheel torque and the rear wheel torque [e.g., as shown in FIG. 7A of Kokubo et al. (‘499)], wherein
the controller is configured to
determine the front wheel torque and the rear wheel torque to zero [e.g., in mode 1 of Kokubo et al. (‘499), e.g., as described in claim 2 and as shown in FIG. 7A and (by the line “p” in) FIG. 7B, where when the first target braking force (represented by a brake-pedal depressing force Fp of equal to or less than Fa, is less than the limit regenerative braking force (e.g., FEmax in FIGS. 7A and 7B), the regenerative braking force at the driven (e.g., rear) wheel is set to the first target value and the frictional braking forces acting on the driven and non-driven (rear) wheels are set to zero] when a regenerative braking force generated by the regenerative generator has not reached a maximum regenerative force [e.g., FEmax in Kokubo et al. (‘499; see e.g., claim 2); and Fregmax in Matsuura et al. (‘956)] which is a generatable maximum value that increases as a vehicle body speed of the vehicle decreases [e.g., as taught by Matsuura et al. (‘956), the maximum regenerative brake power Fregmax is set to be greater with decreasing rotating speed of the motor M (i.e., the vehicle speed) because of the characteristics of the motor M which is an AC synchronous motor], and
increase the front wheel torque from zero [e.g., as represented by the front-wheel (non-driven wheel, in claim 2) braking force in FIGS. 7A and 7B of Kokubo et al. (‘499)] before [e.g., in mode 2 in Kokubo et al. (‘499), as shown by the line “q” in FIG. 7B, before the target braking force increases to result in mode 3, when the brake pedal was obviously gradually depressed by the driver, as taught by Matsuura et al. (‘956), resulting in a need to additional braking power and the need to transition to mode 3 where frictional braking at both the front and rear wheels was effected (FIGS. 7A and 7B)] increasing the rear wheel torque from zero [e.g., in mode 3 in FIG. 7B of Kokubo et al. (‘499)] when the regenerative braking force reaches the maximum regenerative force [e.g., when braking occurs at the point “A” in FIG. 7B of Kokubo et al. (‘499), before transitioning to the point “B” when the brake-pedal depressing force is equal to Fb that is greater than the value Fa];
Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Fukusawa (6,086,166) teaches in FIG. 7, and in FIG. 8B, reproduced below/on the next page, that the maximum regenerative force, which is a generatable maximum value, conventionally increases as a vehicle body speed of the vehicle decreases (e.g., with time, during a braking process):

    PNG
    media_image2.png
    390
    671
    media_image2.png
    Greyscale

The following references include similar (conventional) teachings about the maximum regenerative force: Hakiai et al. (2013/0134767), Tashiro et al. (2012/0022735; FIG. 10), Nakamura et al. (2004/0054450; FIG. 7), Kim (2011/0278913; FIG. 3), and Ohbayashi et al. (2010/0105520; FIG. 6).
Lubbers (2008/0100129) is similar to Kokubo et al. (‘499), where in FIG. 3 (reproduced below/on the next page) regenerative braking at the driven axle is performed first in phase I while friction braking is not performed, then friction braking at the non-driven axle is additionally performed next in phase II (after point Ⓐ), and then friction braking at both the driven and non-driven axles is additionally performed in phase III (after the point Ⓑ):

    PNG
    media_image3.png
    688
    591
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Corresponds to U.S. Patent 7.878,605 B2.
        2 As mere background information for one of ordinary skill in the art, the examiner reproduces the prior art shown in FIG. 12B of U.S. Patent 5,326,158 below/on the next page:
        
    PNG
    media_image1.png
    233
    407
    media_image1.png
    Greyscale